Gilbert, J.
The verdict is not authorized by the evidence. The
petitioners in the present case were not parties to the proceedings before the drainage commissioners, and are not bound by their judgment. “After the rendition of final judgment by the drainage court, establishing a drainage district and confirming the final report of the board of viewers, that court was without jurisdiction to entertain a petition to make a third person a party to the proceeding to establish such district; and the judgment of said court making such person a party thereto was a nullity.” Board of Drainage Commissioners v. Wright, 155 Ga. 436 (117 S. E. 241). The petitioners are not estopped because of the allegations made in another suit brought by their mother against the defendant in the present case, for other lands, to which they were not parties, nor are they estopped because of the expenditures made on the land by the defendant. “Where the estoppel relates to the- title to real estate, the party claiming to have been influenced by the other’s acts or declarations must not only be ignorant of the true title, but also of any convenient means of acquiring such knowledge. Where both parties have equal knowledge or equal means of obtaining the truth, there is no estoppel.” Civil Code (1910), § 5737.

Judgment reversed.


All the Justices concur.